Acknowledgement of Independent Registered Public Accounting Firm The Board of Directors YUM! Brands, Inc.: We hereby acknowledge our awareness of the use of our report dated October 12, 2010, included within the Quarterly Report on Form 10-Q of YUM! Brands, Inc. for the twelve weeks and thirty-six weeks ended September 4, 2010, and incorporated by reference in the following Registration Statements: Description Registration Statement Number Form S-3 and S-3/A Debt Securities 333-160941 YUM! Direct Stock Purchase Program 333-46242 Form S-8s Restaurant Deferred Compensation Plan 333-36877, 333-32050 Executive Income Deferral Program 333-36955 YUM! Long-Term Incentive Plan 333-36895, 333-85073, 333-32046 SharePower Stock Option Plan 333-36961 YUM! Brands 401(k) Plan 333-36893, 333-32048, 333-109300 YUM! Brands, Inc. Restaurant General Manager Stock Option Plan 333-64547 YUM! Brands, Inc. Long-Term Incentive Plan 333-32052, 333-109299 Pursuant to Rule 436(c) under the Securities Act of 1933 (the “Act”), such report is not considered part of a registration statement prepared or certified by an independent registered public accounting firm, or a report prepared or certified by an independent registered public accounting firm within the meaning of Sections 7 and 11 of the Act. /s/ KPMG LLP Louisville, Kentucky October 12, 2010
